               Case 3:18-cv-00372-CSH Document 103 Filed 01/24/20 Page 1 of 1


          The Jerome N. Frank Legal Services Organization
                                             Y A L E LA W SC H OO L


                                                                                               January 24, 2020
The Honorable Robert M. Spector
United States Magistrate Judge
District of Connecticut
141 Church Street
New Haven, CT 06510

         Re:    Manker v. Modley, No. 3:18-cv-372 (CSH)

Dear Judge Spector:

         Plaintiffs write with the consent of the Defendant to request that the Court:

         (1) modify its January 21, 2020 Order, see ECF No. 101, to permit Plaintiffs to subpoena the
             Rule 30(b)(6) deposition of the Department of Defense (“DOD”) for February 5, 2020
             (instead of January 30), when the relevant DOD representative is available; and

         (2) modify its November 22, 2019 Settlement Conference Order, see ECF No. 85, to permit
             Plaintiffs to serve their demand on Defendant on February 7, 2020 (instead of February 5), to
             allow Plaintiffs time to incorporate information from the DOD deposition into their demand.


Respectfully,

/s/ Michael J. Wishnie

Mollie Berkowitz, Law Student Intern                            Susan J. Kohlmann, pro hac vice
Kayla Morin, Law Student Intern                                 Jeremy M. Creelan, pro hac vice
Samantha Peltz, Law Student Intern                              Jeremy Ershow, pro hac vice
Blake Schultz, Law Student Intern                               Jessica A. Martinez, pro hac vice
Bardia Vaseghi, Law Student Intern*                             Jenner & Block LLP
Renée A. Burbank, Supervising Attorney, ct30669                 919 Third Avenue
Michael J. Wishnie, Supervising Attorney, ct27221               New York, NY 10022-3908
Veterans Legal Services Clinic                                  Tel: (212) 891-1678
Jerome N. Frank Legal Services Org.                             SKohlmann@jenner.com
Yale Law School
P.O. Box 209090
New Haven, CT 06520-9090
Tel: (203) 432-4800
michael.wishnie@ylsclinics.org



*
    Motion for law student appearance forthcoming.
P.O. BO X 209090, NE W HA VE N, CO NNE CTIC U T 06520-9 090 • TELEP HO NE 203 432-4800 • F ACSIMI LE 203 432-1426
                   COURIER ADDRES S 127 WA LL S TREE T, NEW H A VE N, CONNE CTI CU T 06511
